SUMMARY ORDER

Xiu Yu Huang, a native and citizen of the People’s Republic of China, seeks review of a July 20, 2007 order of the BIA affirming the September 9, 2005 decision of Immigration Judge (“IJ”) Steven R. Abrams denying her application for asylum, withholding of removal, and Convention Against Torture (“CAT”) relief. In re Xiu Yu Huang, No. A98 580 087 (B.I.A. July 20, 2007), aff'g No. A98 580 087 (Immig. Ct. N.Y. City Sept. 9, 2005). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
When the BIA adopts and supplements the decision of the IJ, we review the IJ’s decision as supplemented by the BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.2005). We review the agency’s factual findings under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir.2008). We review de novo questions of law and the application of law to undisputed fact. See Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir.2008).
We conclude that the agency did not err in denying Huang’s application for asylum, withholding of removal, and CAT relief. See Jian Hui Shao v. Mukasey, 546 F.3d 138, 156-65 (2d Cir.2008). Huang’s argument that the BIA failed to consider her evidence is unavailing, as we do not require that the agency “expressly parse or refute on the record each individual argument or piece of evidence offered by the petitioner,” id. at 169 (internal quotation marks omitted), and we “presume that [the agency] has taken into account all of the evidence before [it], unless the record compellingly suggests otherwise,” Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338 n. 17 (2d Cir.2006).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).